           Case 1:99-cr-00192-CSH Document 60 Filed 09/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------------X
                                                                          :
UNITED STATES OF AMERICA,                                                 :
                                                                          :
                            Plaintiff,                                    :   No. 99 CR. 192 (CSH)
                                                                          :
                                                                          :
                                                                          :
              -against-                                                   :
                                                                          :
                                                                          :
MILVIO DUARTE,                                                            :
                                                                          :   SEPTEMBER 14, 2020
                            Defendant.                                    :
                                                                          :
--------------------------------------------------------------------------X

                                                    ORDER

HAIGHT, Senior District Judge:

        The Court is in receipt of the letter [Doc. 59] from Mr. Duarte's counsel, Eunice C. Lee,

Assistant Federal Defender, dated September 4, 2020, and hereby GRANTS the unopposed

application set forth therein to file a thirty-one (31) page memorandum in support of Plaintiff's

§ 2255 motion. Accordingly, Mr. Duarte's counsel may file forthwith Plaintiff's proposed

"Memorandum of Law in Support of Motion to Vacate Pursuant to 28 U.S.C. § 2255" [Doc. 59-1].

        It is SO ORDERED.

        Signed: September 14, 2020
                New Haven, Connecticut


                                                              /s/Charles S. Haight, Jr.
                                                              CHARLES S. HAIGHT, JR.
                                                              Senior United States District Judge
